FILED
                                NOT FOR PUBLICATION                         DEC 28 2009

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                                FOR THE NINTH CIRCUIT

 JOSE NEFTALI MUNGUIA; et al.,                      No. 08-71981

                Petitioners,                        Agency Nos. A070-777-525
                                                                A075-745-352
   v.                                                           A097-608-467
                                                                A097-124-597
 ERIC H. HOLDER Jr., Attorney General,

                Respondent.                         MEMORANDUM *



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted December 15, 2009 **

Before:         GOODWIN, WALLACE and FISHER, Circuit Judges.

        Jose Neftali Munguia (Munguia) and his children, Arquimides Del Carmen

Munguia Vasquez, Teresa de Jesus Munguia Vasquez and Jose Neftali Munguia

Vasquez, natives and citizens of El Salvador, petition pro se for review of a Board

of Immigration Appeals order dismissing their appeal of an immigration judge’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
MVD/Inventory
(IJ) decision denying their application for asylum, withholding of removal and

protection under the Convention Against Torture (CAT). Munguia also petitions

for review of the Board’s order dismissing his appeal of the IJ’s denial of his

application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review factual findings for substantial evidence. INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992). We dismiss in part and deny in part the

petition for review.

       Substantial evidence supports the Board’s denial of asylum and withholding

of removal because Munguia failed to show that the guerillas’ attempt to recruit

him was on account of a protected ground. See Elias-Zacarias, 502 U.S. at 481-

82.

       Substantial evidence also supports the Board’s denial of CAT relief based on

the Board’s finding that Munguia did not establish a likelihood of torture by, at the

instigation of, or with the consent or acquiescence of the El Salvadoran

government. See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).

       As for Munguia’s cancellation claim, we lack jurisdiction to review the

agency’s discretionary determination that Jose Neftali Munguia failed to show

exceptional and extremely unusual hardship to his U.S. citizen children. 8 U.S.C.

§ 1252(a)(2)(B); Mendez-Castro v. Mukasey, 552 F.3d 975, 979 (9th Cir. 2009).


MVD/Inventory                             2                                       08-71981
       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




MVD/Inventory                    3                          08-71981